DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office Action is in response to applicant’s amendment filed on March 17, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 272, 275, 279, 283, 284, 288-291, 294-301 and has canceled claim 292.  
Claims 271-291 and 293-301 remain pending in this application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 272-289 and 297-301 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claims 272  and 297 have been amended to include the phrase “the zero order of the first color of light having the angle identical to the first incident angle is totally reflected at a first interface between the first reflective layer and a layer immediately before the first reflective layer” that is not positively supported by the specification of originally filed.  The specification only discloses that the first color of light having the first incident angle is totally reflected by an interface between the first reflective layer and the layer of the first optically diffractive component, (please see paragraph [00757]), not at the interface of the first reflective layer and the layer intermediately before the reflective layer.  

Claims 272-289 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 272 has been amended to include the phrase “a first reflective layer arranged between the first diffractive structure and the second diffractive structure and configured to transmit the second color of the light having the second incident angle”.  The specification fails to teach how could a reflective layer is capable of transmitting light.  
Claim 272 has been amended to include the phrase “the first reflective layer … a refractive index smaller than that of the layer immediately before the first reflective layer, such .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 272-289 and 297-301 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 272 has been amended to include the phrase “the second order of light” that is confusing and indefinite since it lacks proper antecedent basis from earlier part of the claim.  
The amended phrase “a layer immediately before” recited in claims 272 and 297, and various dependent claims is confusing and indefinite since it is not clear how to objectively interpreted the term “before”?  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 272, 273, 275, 278, 279, 283 and 284 and 296 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent ap2plication publication by Nguyen et al (US 2014/0064655 A1) in view of the US patent application publication by Popovich et al (US 2012/0218481 A1) and US patent issued to Suzuki et al (PN. 6,256,120).
Claim 272 and 296 have been amended to necessitate the new grounds of rejection.  
Nguyen et al teaches, with regard to amendment to claims 272 and 296, an optical device that is comprised of a first optically diffractive component (1441, Figures 8, 9, 14 and 15) comprising a first diffractive structured configured to diffract a first color (1) of the light having a first incident angle at a first diffractive angle and a second optically diffractive component (1442) comprising a second diffractive structure configured to diffract a second color (of light having a second incident angle at a second diffracted angle.  Nguyen et al teaches that the optical device further comprises a first waveguide (1401) serves as the first reflective layer configured to transmit the second color of light having the second incident angle and a waveguide (1402) serves as the second reflective layer wherein the second optically diffractive structure (1442) is between the first reflective and second reflective layer, (1401 and 1402).  
1) diffract first order light at a first diffracted angle and transmits the zero order light at the first incident angle and transmits the second color light incident at a second incident angle on the first optically diffractive structure.  The second optically diffractive component (1442) diffracts first order of the second color light incident at the second incident angle at a second diffracted angle and the zero order second color light being transmitted at the second incident angle, (please see Figures 14 and 15).  
It is implicitly true that an optically diffractive structure would diffract light of a certain wavelength having an incident angle into a first order at a first diffracted angle different from the first incident angle and a zero order light (or non-diffracted light) at an angle identical to the first incident angle.  As demonstrated in Figures 14 and 15 of Nguyen et al, the incident light at the first and second optically diffractive structures respectively diffract the incident light into zero order light (1t  or 2t),with angle identical to the incident angle, and higher orders lights  (1c  and 1m  or  2c  or 2m) with diffracted angles different from the incident angles.  
Claim 272 has been amended to include the phrase “the optical device is configured such that the second order of light having the second incident angle is transmitted through first optically diffracted component into the second optically diffracted component”.  This phrase is rejected under 35 USC 112, second paragraph, for the reasons stated above.  This phrase can only examined in the broadest interpretation.  Nguyen et al teaches that the second color of light having the second incident angle is transmitted through the first optically diffracted component (1441) into the second optically diffracted component, (1442).  
Claim 272 has been amended to include the phrase “the zero order of the first color of light having the angle identical to the first incident angle is totally reflected at the first 
Nguyen et al teaches that the first optically diffractive structure would diffract light into zero order and higher orders wherein the zero order light, including the second color of light, would be transmitted through the first optically diffracted component (1441) into the second optically diffractive component, (1442).  The diffracted light including first order of the first color of light having a first diffracted angle from the first optically diffractive component is total internally reflected at the interface of the first reflective layer or the waveguide layer (1401) and an immediate layer (such as an air gap as shown in Figure 14).  Nguyen et al teaches that the second optically diffractive structure would diffract light into zero order and higher orders wherein the zero order of the second color of light, have the angle identical to the second incident angle is transmitted through the second optically diffractive component and the second reflective layer (1402) and the higher diffracted order including the first order having a second diffracted angle is propagated within the second reflective layer or waveguide (1402) via total internal reflection at the interface between the second reflective layer (1402) and a layer immediately before the second reflective layer (such as the air layer).  

would be transmitted through the first optically diffracted component (1441) into the second optically diffractive component, (1442).  The diffracted light including first order of the first color of light having a first diffracted angle from the first optically diffractive component is total internally reflected at the interface of the first reflective layer or the waveguide layer (1401) and an immediate layer (such as an air gap as shown in Figure 14).  
Popovich et al in the same field of endeavor teaches an optical device that is comprised of an optically diffractive component (30, Figure 2) that is configured to diffract incident light (102) having an incident light into a first order diffracted light (201) at a first diffracted angle  zero order (non-diffractive) and a zero order non-diffracted light (101) having identical angle and the incident angle, wherein the diffracted light (201) transmits through the first reflective layer (the substrate 10 serves as the first reflective layer) and the zero order light is total internally reflected (103) at the interface of the first reflective layer and the intermediate layer (such as the air layer), so that the zero order light is propagated within the reflective layer or the substrate layer so that the zero order light is eliminated from the light reflected or coupled out of the device, (please see Figure 2, paragraph [0088]).  It would then have been obvious to one skilled in the art to apply the teachings of Popovich et al to modify the first optically diffractive component and the second optically diffractive component to each diffract the incident light to have a first order diffracted light transmitted through the reflective layer or the waveguide layer to couple it out of the device and to have a zero order light having angle identical to the incident 
With regard to amendment to claim 296, Nguyen et al in light of Popovich et al teaches that the first reflective layer configured for total internal reflection of the zero order of the first color of light incident on the reflective layer (1401) at angle identical to the first incident angle and transmission of the second color of light (Figure 14,Nguyen et al) incident on the first reflective layer at the second incident angle and the second reflective layer configured for total internal reflection of zero order of the second color light incident on the second reflective layer at the angle identical to the second incident angle.  
Nguyen et al in light of Popovich et al also teaches that the optical device is configured such that the first order of the first color of light is transmitted through the first reflective layer (or substrate, Figure 2 of Popovich et al, and 1401 of Nguyen et al) and the second optically diffractive component (1442, Nguyen et al, Figure 14) and the second reflective layer (1402) and the first order of the second color of light is transmitted through the second optically diffractive component (1442) and the second reflective layer (1402).  
These references further do not teach explicitly that the first color of light and the second color of light have first incident angle and second incident angle respective that are different.  Suzuki et al in the same field of endeavor teaches an optical device that is comprised of a holographic diffractive element (4, Figure 6) wherein lights of different colors incident on the holographic element (4) with different incident angles and the different color of lights are diffracted at different diffracted angles, (please see Figure 6).  It would then have been obvious to one skilled in the art to apply the teachings of Suzuki et al to modify the diffractive structures to allow different color of light incident at different incident angle, respectively, and different 
With regard to claim 273, Nguyen et al teaches that the optical device further comprises a color-selective polarizer (162, PSG polarization state generator, Figures 8 and 9) between the first and second diffractive structures, (1441 and 1442), wherein the first diffractive structure is configured to diffract the first color of light in a first polarization state (E state) incident at the first incident angle with a first diffraction efficiency and diffract the second color of light in a second polarization state (M state) with a diffraction efficiency that is smaller than the first diffraction efficiency, (noted the second color of light is not diffracted by the first diffractive structure which means the diffraction efficiency is essentially zero).  The color selective polarizer (162) is configured to rotate a polarization state of the second color of light in the second polarization state incident on the color selective polarizer from the second polarization state to the first polarization state, (E state).   The second diffractive structure is configured to diffract the second color of light in the first polarization state incident at the second incident angle with a second diffraction efficiency.  
With regard to claim 275, Nguyen et al teaches that the first reflective layer or the first waveguide (1401) is configured to internally total reflecting the first color of light incident at the first incidence angle by an interface between the first reflective layer and the layer of the first optically diffracted component and without totally reflecting the second color of light having the second incident angle.  In order for the total internal reflection to occur the refractive index of the first reflective layer or the waveguide (1401) is smaller than that of a layer of the first optically diffractive component that is immediately adjacent to the first reflective layer.  
Claim 275 has been amended to include the phrase “the first reflective layer is configured to have a refractive index smaller than that of the layer immediately before the first reflective layer” and the phrase “totally reflected by the interface between the first reflective layer and the first layer”.  Nguyen et al teaches that the total internal reflection is at the interface of the reflective layer (1401) and the immediate layer (such as air layer ) before the reflective layer wherein in order for the internal reflection to occur, the refractive index of the reflective layer has to be greater than the immediate layer.  Popovich et al also teaches that the total internal reflection of the zero order light at the interface of the reflective layer (10, Figure 1) and the immediate layer (such as air layer), the refractive index of the reflective layer (10) has to be greater than the refractive index of the immediate layer (or air layer).  
With regard to claim 278, Nguyen et al taches that the optical device may further comprise a third optically diffractive component (144 on waveguide 1403 or 140n, Figure 12) comprising a third diffractive structure configured to diffract first and zero order of light at a third incident angle on the third diffractive structure and the first order diffracted light is diffracted at a third diffracted angle and he zero order being transmitted at the third incident angle.  The second reflective layer (1402) is between the second diffractive structure (1442) and the third diffractive structure (on the waveguide 1403).  Each of the first and second reflective layers is configured to transmit the third color of light (3) incident at the third incident angle.  
With regard to amended claim 279, Nguyen et al teaches a third reflective layer (1403, Figures 12 and 13) is configured to totally reflect the third color of light incident at the third incident angle on the third reflective layer, wherein a third interface is formed between the third reflective layer and a layer immediately before the third reflective layer (such as air layer).  The 2 and 1403, Figure 12).  
With regard to claim 283, as shown in Figures 14 and 15 of Nguyen et al, the first and second diffracted angle are substantially identical to each other.  Although this reference does not teach explicitly that the diffracted angle is in the range from -10 degree to 10 degree, feature may implicitly be met or obviously be modified by one skilled in the art, since this angle range is critical to necessitate the total internal reflection within the waveguide or reflective layer.  
With regard to claim 284, Nguyen et al teaches that the color of lights may include wavelength bands in the visible wavelength bands, (please see paragraph [0049]).  It however does not teach explicitly that the first color light has wavelength smaller than the second color light.  Such modification is considered obvious to one skilled in the art.  As show in Figures 14 and 15, the incident angles of the first and second color lights may be within the range 70 degrees to 90 degrees.  It is however obvious modification of one skilled in the art to design the first and second color light having the claimed incident angle for the benefit of ensuring the incident light may be diffracted by the diffractive structures respectively.  

Claim 274 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al, Popovich et al and Suzuki et al as applied to claim 272 above, and further in view of the patent issued to Vilenskii et al (PN. 10,445,556).
The optical device taught by Nguyen et al in combination with the teachings of Popovich et al and Suzuki et al as described in claim 272 above had met all the limitations of the claim.  
With regard to claim 274, these references do not teach explicitly that the optical device has a side surface and an optical absorber attached to the side surface and configured to absorb Vilenskii et al in the same field of endeavor teaches a waveguide (201) with a side surface with an optical absorber (212, Figure 2D) attached to the side surface and configured to absorb totally reflected light, (please see Figure 2D and column 10, lines 20-25).  It would then have been obvious to one skilled in the art to apply the teachings of Vilenskii et al to add an absorber layer attached to the side surface of the optical device for the benefit of absorbing the totally reflected light within the waveguide. 

Claim 276, 277, 280 and 287  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al, Popovich et al and Suzuki et al as applied to claim 272 above, and further in view of the patent issued to Robbins et al (PN. 8,233,204).
The optical device taught by Nguyen et al in combination with the teachings of Popovich et al and Suzuki et al as described in claim 272 above had met all the limitations of the claim.  
With regard to claims 276 and 277, these references do not teach explicitly that the first and second optically diffractive component each comprises a carrier film and a diffraction substrate attached to opposite sides of the first diffractive structure or the second diffractive structure.  Robbins et al in the same field of endeavor teaches an optical display that is comprised of stacked waveguides (Figure 9) wherein each of the diffractive structure is comprised of a carrier film (206, Figure 2) and a substrate (204) that are attached to the opposite sides of the diffractive structure (202).  It would then have been obvious to one skilled in the art to apply the teachings of Robbins et al to modify the first and second diffractive optical components to each comprise a carrier film and a substrate attached to the opposite sides of the diffractive optical structure as alternative design for the diffractive optical component.  The carrier film taught by Robbins et al may comprise the first reflective layer.  In light of the 
With regard to claim 280, in light of Robbins et al, the third optically diffractive component may also comprise a third carrier film and a third diffraction substrate positioned on opposite the sides of the third diffractive structure, (please see Figure 2 of Robbins et al).  The second reflective film may be modified to be between the second and the third carrier films.  
With regard to claim 287, as shown in Figure 2 of Robbins et al, a substrate may be provided with its back surface attached to the front the surface of the first optically diffractive structure or component, (please see Figure 2 of Robbins et al).  

Claims 281 and 282 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al, Popovich et al and Suzuki et al as applied to claim 272 above, and further in view of the US patent application publication by Oh et al (US 2018/0275350 A1).
The optical device taught by Nguyen et al in combination with the teachings of Popovich et al and Suzuki et al as described in claim 272 above had met all the limitations of the claim.  
With regard to claim 281, Nguyen et al teaches that the diffractive structures may be holographic gratings, (please see paragraph [0025]).  This reference however does not teach explicitly that the optically diffractive structures or components comprise respective Bragg Oh et al in the same field of endeavor teaches an optical device that is comprised of a plurality of stacked waveguides each with a diffractive structures, wherein the diffractive structures may each comprise a Bragg gratings, (please see paragraphs [0163]).  The recited diffraction equation for Bragg grating is implicitly met by the Bragg grating.  It would then have been obvious to one skilled in the art to apply the teachings of Oh et al to modify the diffractive structures to alternatively include well-known Bragg grating structure that is typically formed in waveguide material.  
With regard to claim 282, the thickness of the recording medium is greater than the fringes spacing, (please see Figures 11, 15 and 18B).  
 
Claims 285 and 286 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al, Popovich et al and Suzuki et al as applied to claim 272 above, and further in view of the US patent application publication by Gao et al (US 2014/0071539 A1).
The optical device taught by Nguyen et al in combination with the teachings of Popovich et al and Suzuki et al as described in claim 272 above had met all the limitations of the claim.  
With regard to claim 285, Nguyen et al teaches that the optical device comprises a plurality of components including the first optically diffractive component and the second optically diffractive component, (please see Figures 14 and 15).  This reference however does not teach explicitly to use an intermediate layer comprising at least one of a refractive index matching material.  Gao in the same field of endeavor teaches that index matching glue may be used to fill the gap (195) between adjacent optical elements, (120 and 160, please see Figure 1, please see paragraph [0052]).  It would then have been obvious to one skilled in the art to use refractive index matching glue as an intermediate layer to attach the first and second diffractive .  

Claims 288 and 289  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al, Popovich et al, Suzuki et al and Robbins et al as applied to claim 272 and 287 above, and further in view of the US patent application publication by Oh et al (US 2018/0275350 A1).
The optical device taught by Nguyen et al in combination with the teachings of Popovich et al, Suzuki et al and Robbins et al as described in claim 272 and 287 above had met all the limitations of the claim.  
With regard to claims 288 and 289, these references do not teach explicitly that the optical device has a side surface angled to the back surface and is configured to receive a plurality of different colors of light at the side surface.  Oh et al in the same field of endeavor teaches an optical device with a plurality of stacked waveguides including diffractive structures wherein the optical device comprises side surface angled to the back surface that is configured to receive a plurality of different colors of light, (please see Figure 6) wherein the incident angle of the plurality of colors of lights are incident on the side surface with an incident angle substantially identical to 0 degree.  It would then have been obvious to one skilled in the art to apply the teachings of Oh et al to modify the optical device to be edge illuminated.  Although this reference does not teach explicitly that the substrate is wedged.  However such modification is considered obvious design to one skilled in the art since the geometric shape of the substrate is not critical to the operation of the optical device.  

Claim 290-291, 293-295 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Popovich et al (US 2012/0218481 A1) in view of the US patent application publication by Nguyen et al (US 2014/0064655 A1).
Claim 290 has been significantly amended to necessitate the new grounds of rejection.  
Popovich et al teaches an optical device that is comprised of an optically diffractive component (30, Figure 2) and at least one substrate (10) serves as the reflective layer wherein the optical device is configured such that when light of a specific color is incident on the optical device, wherein the a first optically diffractive component (30) is configured to diffract light of a first color at an incident angle into a higher diffracted order (201) such as first order (please see paragraph [0160]), at a diffracted angle different from the incident angle and zero order at an angle identical to the incident angle (un-diffracted light is in the direction as 101).  Popovich et al teaches the a first reflective layer (10) corresponding to the first optically diffractive component is configured for total internal reflection of light of the zero order of the first color of light having the angle identical to the incident angle and for transmission of the first order of the first color of light having the diffracted angle, (please see Figure 2).  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the optical device has at least two optically diffractive components and light of different colors is incident on the optical device.  Nguyen et al in the same field of endeavor teaches an optical device that is comprised of at least two optically diffractive components (1441 and 1442, Figure 14) with a reflective layer (1401).  Nguyen et al teaches that light of different colors is incident on the optical device and the optical device separates light of individual colors of the different colors via different optically diffractive components.  The first reflective layer 1) is able to total internally reflect light and is able to transmit light of at least one other color of the different colors and the optical device is configured such that the first order of the first color of light is transmitted through one or more other optically diffractive components of the at least two optically diffractive components.  It would then have been obvious to apply the teachings of Nguyen et al to modify the optical device of Popovich et al to include at least two optically diffractive components for the benefit of allowing the optical device is capable of allowing light of different colors to out-couple light of multiple colors from the optical device.  
With regard to amended claim 291, Popovich et al in light of Nguyen et al teaches that the optical device is configured to separate the light of the different colors and to totally reflect zero order of the light of the different colors such that an output light beam diffracted by the optical device comprises only light of one color of the different colors without crosstalk from one or more other colors of the different colors.  
With regard to claim 293, Nguyen et al teaches that the optical device is configured  such that when the light of different colors is incident on the optical device each of the optically diffractive components diffracts light of respective color of the different colors, (please see Figures 8, 9, 14 and 15).  
With regard to claim 294, Nguyen et al teaches that the optically diffractive components comprise at least one transmissive diffractive structure (144) that each of the at least one transmissive diffractive structure is configured to light of a respective color of the different color, (please see Figures 14 and 15).  
With regard to claim 295, Nguyen et al teaches that at least one color-selective polarizer (162, polarization state generator PSG, Figures 8, 9 and 15) configured to rotate a polarization state of at least one color of the different colors such that light of a particular color of the .  


Claim 297, 300 and 301 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Nguyen et al (US 2014/0064655 A1) in view of patent issued to Suzuki et al (PN. 6,256,120), the US application publication by Lo et al (US 2016/0077367 A1) and US patent application publication by Popovich et al (US 2012/0218481 A1).
Claim 297 has been amended to necessitate the new grounds of rejection.  
Nguyen et al teaches a method that is comprised of step of activating an illuminator to emit a plurality of different colors of light onto an optical device such that the optical device coverts the plurality of different colors of light to individual diffracted colors of light to generate display image, (please see Figures 8, 9, 14 and 15).  The optical device comprise a first optically diffractive component (1441, Figures 8, 9, 14 and 15) comprising a first diffractive structure, a second optically diffractive component comprising a second diffractive structure (1442), a first reflective layer (1401) and a second reflective layer (1402), with the first reflective layer is between the first and second diffractive structure and the second diffractive structure is between the first and second reflective layers, (please see Figures 7-9, 14 and 15).  
A first color (1) of the light incident at a first incident angle on the first diffractive structure such that the first diffractive structure diffracts the first and zero orders of the first color 
 A second color (of light incidents at a second incident angle on the first diffractive structure the first diffractive structure transmits the second color of light at the second incident angle.  
The first reflective layer (1401) totally reflects the first color of light incident at the first incident angle and the second color light incident at the first reflective layer at the second incident angle is transmitted at the second incident angle.  The second color of light is then incident at the second incident angle on the second diffractive structure wherein the second diffractive structure diffracts first and zero orders of the second color of light.  The first order being diffracted at a second diffracted angle and the zero order being transmitted at the second incident angle, (please see Figure 15).  The second color light is incident on the second reflective layer (1402) at the second incident angle that is then totally reflected by the second reflective layer.  
This reference has met all the limitations of the claims.  This reference does not teach explicitly that the display is achieved by illuminating a display.  Suzuki et al in the same field of endeavor teaches a spatial modulation device wherein a plurality of diffracted color lights are generated to illuminate a display (8, Figure 6) to generate the color display.  It would then have been obvious to one skilled in the art to alternatively have the generated diffracted color lights being utilized to illuminate a spatial light modulator display to provide color image. 
These references further do not teach explicitly to transmitting timing control to an illuminator to activate the illuminator to emit a plurality of different colors of light onto the device.  However using timing control signal to control the activation of the illuminator for Lo et al.  Lo et al teaches to transmit a timing control signal to an illuminator to indicate the activation of the illuminator to emit light to the display, (please see the abstract and Figure 5).  It would then have been obvious to apply the teachings of Lo et al to use timing control signal control the illumination of the color lights to the optical device for illuminating the diffracted color lights to the display.  
Claim 297 has been amended to include the phrase “the zero order of the first color of light is totally reflected by the first interface between the first reflective layer and a layer immediately before the first reflective layer” and the phrase “the zero order of the second color of light is totally reflected by second interface between the second reflective layer and a layer immediately before the second reflective layer”.  The Nguyen et al reference does not teach such explicitly.  Popovich et al in the same field of endeavor teaches an optical device that is comprised of an optically diffractive component (30, Figure 2) and a reflective layer (10) wherein the zero order of the color light is totally reflected by an interface between the first reflective layer (10) and a layer immediately before the first reflective layer, such as the air layer.  Popovich et al also teaches that the optically diffractive component is to diffract light at a diffracted angle, (201), different from the incident angle, and to transmit the diffracted light through the reflective layer (10) to couple the diffracted light out of the device, (please see Figure 2).  It would then have been obvious to one skilled in the art to apply the teachings of Popovich et al to modify the optical device of Nguyen et al to alternatively have the optically diffractive components to diffract light of higher order (such as first order) at a diffracted angle and to be transmitted through the reflective layer and to have the zero order un-diffracted light at angle identical to the incident angle to be total internally reflected at the interface of the eliminated from the coupled-out light to eliminate unwanted brightness of the light coupled out.   
Nguyen et al in light Popovich et al teaches that the optical device is configured such that the first color of light is transmitted through the first reflective layer, the second optically diffractive component and the second reflective layer to be coupled out of the device, (please see Figure 14 of Nguyen et al) and the first order of the second color of light is transmitted through the second optically diffractive component and the second reflective layer to be coupled out of the device to illuminate a display as disclosed by Suzuki et al.  
With regard to claim 300, Nguyen et al teaches that the plurality of different colors of light are diffracted by the optical device at substantially the same diffracted angle, (please see Figures 14 and 15).  Although this reference does not teach explicitly that the diffracted angle is in the range from -10 degree to 10 degree, feature may implicitly be met or obviously be modified by one skilled in the art, since this angle range is critical to necessitate the total internal reflection within the waveguide or reflective layer.  
With regard to claim 301, Nguyen et al in light of Suzuki teaches that the illuminator and the optical device are configured that the plurality of different colors of light re incident ion the first optically diffractive component of the optical device with respective incident angle and the each of the incident angles may be arranged in the range of 70 to 90 degrees ( with respect to the horizontal axis). 

Claims 298 and 299 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al, Suzuki et al, Lo et al and Popovich et al as applied to claim 297  above, and further in view of Sumi et al (US 2016/0157828 A1).
The method taught by Nguyen et al in combination with the teachings of Suzuki et al Lo et al and Popovich et al as described in claim 297 above has met all the limitations of the claims.  
With regard to claims 298 and 299, these references do not teach explicitly the method of obtaining and generating multi-color three dimensional light filed corresponding to the object for display.  Sumi et al in the same field of endeavor teaches a method for obtaining graphic data comprising respective primitive data for a plurality of primitives corresponding to an object in a three-dimensional space, wherein the method comprises the step of determining electromagnetic (EM) field contribution to each of the display elements of the display by calculating in a three dimensional coordinate system and an EM field propagation from the primitive to the display element, (please see paragraph [0148]).  The sum of the EM field contributions from the plurality of primitives to the display element is generated.  It is implicitly true that the display elements are sequentially modulated with information associated with the plurality of different colors in a series of time period.  In light of Lo et al, the illuminator is controlled to sequentially emit each of the plurality of different colors of light to the optical device (of Nguyen et al ) that is diffracted by the optical device to the display to form the respective color three dimensional light field corresponding to the object during the respective time period.  
It would then have been obvious to one skilled in the art to apply the teachings of Sumi et al to explicitly generate the multi-color three dimensional light field of a three dimensional object that may be displayed by the display device.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 272-291 and 293-301 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872